DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
Claims 1-2, 4, 6, 9-11, & 15-29 are examiner herein. 
Claims 3, 5, 7, 8, & 12-14 have been canceled by Applicant. 


Continued Examination Under 37 CFR 1.114
 A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 24 December 2021 has been entered.

Specification
The disclosure is objected to because of the following informalities: “Where rib-like regions between adjoining compartments 250” is found twice on page 15.  It is recommended that the first iteration be removed from the specification, and the remainder of the specification be thoroughly reviewed. Appropriate correction is required. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “two transverse score lines interconnect the lower and upper circumferential score lines in such fashion as to terminate the frangible strip to either side of a web formed therebetween; the transverse score lines respectively make angles or not more than 30° with the upper and lower circumferential score lines.” of claim 6 and “wherein the rib region frangible strip is contiguous with the common frangible strip,” of claim 28 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 15, & 20 are objected to because of the following informalities:  “compartment having” should be immediately followed by a semi-colon, as such: --compartment having:--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, 6, 9-11, & 15-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “generally” in claims 1 & 15 is a relative term which renders the claim indefinite.  The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. To the contrary, as disclosed on page 6 of the instant disclosure, “Although the frangible strip 140 has more or less uniform width in the embodiment shown in FIG. 1, there is no particular objection to embodiments in which the frangible strip has varying width.” Thus, the width must be the same about the entire device.
RE Claims 1, 15, & 22, the use of the phrase “more or less circumferential” renders the claim vague and indefinite since it is embedded in a series of qualifying phrases which renders Merriam-Webster Dictionary. How can a loop then have a locus somewhere around the boundary of the device?
Further RE Claims 1, 15, & 22, it is unclear how the locus of a loop can be circumferential. Either the meaning of the term is misconstrued, or the claim construction requires more punctuation and different verbiage to clarify the meaning of this phrase, or to clarify the rule being satisfied: “in mathematics, the set of points described by a particular rule or equation,” Macmillan Dictionary. 
Each of claims 2, 4, 6, 9-11, 16-19, & 21-29 refers to “A seedling container according to claim…” - this is unclear if the dependent claims are requiring a new container, an additional container, or are intending to further limit that of the independent claim. Please amend each dependent claim to positively require --The seedling container of claim…--, as this is clearer and consistent with U.S. practice.
RE Claim 16, in light of claim 15 from which it depends, it is unclear how two compartments (presumably of the “plurality of compartments” of claim 15) can share a common frangible strip, when there must be exactly one frangible strip for each compartment (claim 15, lines 2-7).
Further RE Claim 16, in light of the instant specification, it appears that Applicant intends for the “common frangible strip” to be one or more of the frangible strips; however, the claim term “a common frangible strip” is unclear to whether one of the previously required frangible strips is being claimed. This would be inconsistent with “exactly one frangible strip” being required for each of a plurality of compartments, per claim 15.
RE Claim 17, the claim is unclear because it requires multiple bottom portions of the compartments to be removed, without the separation of the compartments; however, the bottom portions are portions of the compartment (see claim 15, lines 2-5). The bottom portions of the compartments cannot be removed, without removing, and thus separating, a portion of the compartment itself. Further, the “compartment” would no longer meet the definition of “compartment: a partitioned section or separate room within a larger enclosed area, Google definition” (thus requiring enclosure) if the bottom containment portion of it is removed. 
Claim 28 recites the limitation "the rib region frangible strip" in lines 1-2 and “the continuous frangible strips” in line 4.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 9, 10, 21, & 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Krane (US 4,091,929) as modified by Hawkinson (US 2011/0296755), hereinafter referred to as “Hawkinson.”

    PNG
    media_image1.png
    476
    339
    media_image1.png
    Greyscale
Regarding Claim 1, Krane discloses a seedling container (it is noted that not only does “a seedling container” not innately provide a specific structure, but also the intended usage of the container has not been afforded the effect of a structural limitation as the body of the claim fails to set forth structure that refers back to or draws life and breath from the preamble.  See In re Casey, 152 USPQ 235 (CCPA 1967); Kropa v. Robie, 88 USPQ 478 (CCPA 1851)) comprising:
a compartment (10) having
exactly one top portion (element 1 below element 18 in the reproduced Figure 1, to the left; it is noted that in the intended use of the device to Krane, the “exactly one top portion” is the second to last portion remaining after the top two portions illustrated in Fig. 1 have already been removed. Thus, the upper boundary of the top portion is the open face formed by ripping off 18, and the lower boundary is the top of 20), the top portion having an open top face (wherein the device and thus the top 
exactly one bottom portion (element 2 in reproduced Fig. 1, the upper boundary of the “bottom portion” being formed by the lower element 22, the lower boundary of the “bottom portion” being formed by the bottom of the device 10); and 
exactly one frangible strip (20), the frangible strip being disposed between the top portion and the bottom portion (wherein element 22 is provided between the aforementioned top and bottom portions);  
wherein the compartment defines an axial direction more or less in a direction in which a seedling stem tends to grow as it emerges more or less centrally from the open top face of the top portion (wherein there are an infinite number of directions within the device of Krane that a hypothetical seedling may grow --for example, a vine type of plant would climb along the edges of a device, while a phototropic plant would grow toward a light source, wherever that may be located-- and there is a central axis of the device of Krane in the same way as the instant invention, along which seedlings may grow; it is noted that this limitation does not appear to provide structure to the claimed invention); 
wherein the frangible strip is separated from the top portion by an upper circumferential score line (wherein element 20 is separated from the aforementioned top portion by the upper element 22, described as “[e]ach rip-strip, as 20, is separated or demarcated from the balance of the container wall by perforations 22,” in Column 1, lines 58-60) and is separated from the bottom portion by a lower circumferential score line (element 20 is separated from the bottom 
wherein the upper circumferential score line is arranged about the periphery of the compartment so as to form a first at least partially closed loop having a locus which is more or less circumferential with respect to the compartment axial direction (wherein, given that there are an infinite number of directions defined by axes which lie in the device of Krane, each of elements 22 are illustrated as horizontal to the device 10, which meets the claimed limitation, forming a circumference of the device 10, with a locus within the device 10); 
wherein the lower circumferential score line is arranged about the periphery of the compartment so as to form a second at least partially closed loop having a locus which is more or less circumferential with respect to the compartment axial direction, the upper circumferential score line being generally parallel to the lower circumferential score line (wherein, given that there are an infinite number of directions defined by axes which lie in the device of Krane, each of elements 22 are illustrated as horizontal to the device 10, which meets the claimed limitation, forming a circumference of the device 10, with a locus within the device 10; the elements 22 illustrated as parallel). 
Krane is silent to wherein a transverse score line interconnects the lower circumferential score line and the upper circumferential score line.
However, Krane does disclose “a vertical break also to determine the beginning and end of each rip-strip,” Column 1, lines 60-64. 
Hawkinson, like prior art above, teaches a package (10) with a tear-off strip (34, “tear strips, perforations” [0008, & 28]), further comprising a transverse score line interconnecting a lower score line and an upper score line (“arranged in the form of a capital "I", with the leg of the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the vertical break as taught by Krane with the transverse score line as taught by Hawkinson, in order to provide a device which is not only easily handled during shipment, but also easily disassembled for use by the consumer.
In the alternative, Hawkinson shows that tear strips and perforations are equivalent structures known in the art [0008].
Therefore, because these two removal techniques were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute perforations as taught by Hawkinson for the vertical break as taught by Krane.
Regarding Claim 9, the above-modified reference teaches a seedling container according to claim 1 and the above-modified reference further teaches wherein the upper (22, Krane, Column 1, lines 58-60), lower (22, Krane, Column 1, lines 58-60), and transverse score lines are perforated lines (“perforations,” Hawkinson, [0008, & 28]).
Regarding Claim 10, the above-modified reference teaches a seedling container according to claim 1 and Krane further discloses wherein the top portion has a rim configured to retain a seedling following removal of the bottom portion (wherein, upon removal of 2-see reproduced figure 1 above, elements 12 & 14 of the top portion form a rim around the open top face, which is capable of retaining a seedling).
Regarding Claim 21, the above-modified reference teaches a seedling container according to claim 1 and Krane further discloses wherein width of the frangible strip is less than 
Regarding Claim 22, the above-modified reference teaches  a seedling container according to claim 1 and Krane further discloses wherein width of the frangible strip is less than height of the bottom portion (wherein the “width” of element 20 is measured as extending between the aforementioned top and bottom portions, and the height of the top and bottom portions is measured along that same direction; as defined, the height of each of the top and bottom portions is larger than the width of element 20).
	
Claims 2, 4, 6, & 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Krane in view of Hawkinson and Bullock, III (US 4,691,834).
	Regarding Claim 2, the above-modified reference teaches a seedling container according to claim 1 and Krane further discloses wherein the frangible strip has a pull tab (24, 26, as described in Column 1, line 64-Column 2, line 1).
The above-modified reference is silent to at least one of the upper and the lower circumferential score lines is discontinuous in a vicinity of where the pull tab is attached to the frangible strip.
Bullock like prior art above, teaches a container (11, title) with a tear strip (63) wherein an upper circumferential score line (104d, as illustrated in Figure 7) is discontinuous in a vicinity of where a pull tab is attached to the frangible strip (the score line 104d is discontinuous at 87d near where element 91d attaches to the main portion of skirt 63d).

Regarding Claim 4, the above-modified reference teaches a seedling container according to claim 1, and Krane further discloses wherein the frangible strip has a pull tab (24, 26, as described in Column 1, line 64-Column 2, line 1).
The above-modified reference is silent to wherein a first side edge of the pull tab is collinear with the transverse score line so as to be indirectly connected to at least one of the lower and upper circumferential score lines by way of the transverse score line which intervenes therebetween, and a second side edge of the pull tab is directly connected to the other of the lower and upper circumferential score lines; and
 the transverse score line makes an angle of not less than 30° and not more than 60° with at least one of the upper and the lower circumferential score lines.
Bullock, like prior art above, teaches a container (11, title) with a tear strip (63d) wherein a first side edge of the pull tab is collinear (the edge of element 91d following element 87d) with a transverse line (formed at element 57d) so as to be indirectly connected to a lower circumferential line by way of the transverse line (wherein element 57d separates the aforementioned edge from the lower line formed at element 85d) which intervenes therebetween, and a second side edge of the pull tab is directly connected to an upper circumferential score line (wherein the aforementioned edge is directly connected to element 104d); and 
the transverse lines makes an angle of not less than 30° and not more than 60° with at least one of the upper and the lower circumferential score lines (Bullock teaches an arc which 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the transverse, upper, and lower score lines and pull tab of the above-modified reference with the arrangement as taught by Bullock, in order to provide a tamper resistant seal for shipment.
Regarding Claim 6, the above-modified reference teaches a seedling container according to claim 1, and Krane further discloses wherein the frangible strip has a pull tab (24, 26, as described in Column 1, line 64-Column 2, line 1). 
The above-modified reference is silent to wherein two transverse score lines interconnect the lower and upper circumferential score lines in such fashion as to terminate the frangible strip to either side of a web formed therebetween; and 
the transverse score lines respectively make an angle of not less than 30° and not more than 60° with at least one of the upper and the lower circumferential score lines.
Bullock, like prior art above, teaches a container (11, title) with a tear strip (63d) with one transverse line (86d) terminating at a web (57d).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the score line and pull tab of the above-modified reference with the arrangement as taught by Bullock, in order to provide a tamper resistant seal for shipment.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide an upper transverse line as taught by Bullock, connecting to the upper circumferential score line of the above-modified reference, and a lower transverse line connecting to the lower circumferential score line of the above-modified reference, such that the St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
It would have been further obvious to one having ordinary skill in the art at the time the invention was effectively filed to provide the transverse score lines of the above-modified reference such that they connect to either of the upper and lower circumferential score lines at an angle of between 30° and 60°, in order to provide an acute angle to each, causing the rip off strip to be easier to start in a specific direction (as is well known in the art), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 

Claims 15-17, 19, & 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Timmis et al. (US 5,119,588), hereinafter referred to as “Timmis,” as modified by Krane and Hawkinson.
Regarding Claim 15, Timmis discloses a seedling container (the tray 66 of Timmis is used in a similar manner to the instant invention, to support the growth of plants, as discussed in the title and disclosure) comprising:
a plurality of compartments (each cell 68, Figs. 5 & 7), each of the compartments having 
exactly one top portion (122, 138), the top portion having an open top face (as illustrated in Figure 5, there is an open top face); 
exactly one bottom portion (120); and 

wherein the compartment defines an axial direction more or less in a direction in which a stem tends to grow as it emerges more or less centrally from the open top face of the top portion (in a direction more or less longitudinal to each cell 68 of Timmis, in the same manner as the instant invention). 
Timmis is silent to exactly one frangible strip separated from the top portion by an upper circumferential score line and is separated from the bottom portion by a lower circumferential score line; 
wherein the upper circumferential score line is arranged about the periphery of the compartment so as to form a first at least partially closed loop having a locus which is more or less circumferential with respect to the compartment axial direction; 
wherein the lower circumferential score line is arranged about the periphery of the compartment so as to form a second at least partially closed loop having a locus which is more or less circumferential with respect to the compartment axial direction, the first loop being generally parallel to the second loop; and wherein a transverse score line interconnects the lower circumferential score line and the upper circumferential score line.
Krane, like prior art above, teaches a container (10), further comprising: 
exactly one frangible strip (20) being disposed between a top portion and a bottom portion (as discussed in the rejection of claim 1 above; the device of Krane, in regular usage, with two remaining sections and one tear-off strip 20 between the two remaining sections);  

wherein the upper circumferential score line is arranged about the periphery of the compartment so as to form a first at least partially closed loop having a locus which is more or less circumferential with respect to the compartment axial direction (wherein, given that there are an infinite number of directions defined by axes which lie in the device of Krane, each of elements 22 are illustrated as horizontal to the device 10, which meets the claimed limitation, forming a circumference of the device 10, with a locus within the device 10); 
wherein the lower circumferential score line is arranged about the periphery of the compartment so as to form a second at least partially closed loop having a locus which is more or less circumferential with respect to the compartment axial direction, the upper circumferential score line being generally parallel to the lower circumferential score line (wherein, given that there are an infinite number of directions defined by axes which lie in the device of Krane, each of elements 22 are illustrated as horizontal to the device 10, which meets the claimed limitation, forming a circumference of the device 10, with a locus within the device 10; the elements 22 illustrated as parallel). 

Krane further teaches “a vertical break also to determine the beginning and end of each rip-strip,” Column 1, lines 60-64. 
Hawkinson, like prior art above, teaches a package (10) with a tear-off strip (34, “tear strips, perforations” [0008, & 28]), further comprising a transverse score line interconnecting a lower score line and an upper score line (“arranged in the form of a capital "I", with the leg of the "I" running along the center of the length of the bag and with the top and bottom bars of the "I" running along the end edges of the bag,” wherein the ends of the strip are connected with the “tear strips, perforations” as described in [0008 & 28]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the vertical break as taught by Krane, in the above-modified reference, with the transverse score line as taught by Hawkinson, in order to provide a device which is not only easily handled during shipment, but also easily disassembled for use by the consumer.
In the alternative, Hawkinson shows that tear strips and perforations are equivalent structures known in the art [0008]. Therefore, because these two removal techniques were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute perforations as taught by Hawkinson for the vertical break as taught by Krane, in the above-modified reference.
Regarding Claim 16, the above-modified reference teaches a seedling container according to claim 15, and Timmis further teaches wherein at least two of the compartments of 
Regarding Claim 17, the above-modified reference teaches a seedling container according to claim 16, and Timmis further teaches wherein the common frangible strip is routed in such fashion as to cause at least two of the bottom portions to be removed without causing mutual separation of the compartments when the common frangible strip is torn off therefrom (wherein Figure 7 shows the bottom portions, unseparated from one another, but separated from the top portion 138).
Regarding Claim 19, the above-modified reference teaches a seedling container according to claim 15, Timmis further teaches further comprising a rib region frangible strip (between elements 122 and 138) that permits at least two of the compartments to be mutually separated when the rib region frangible strip is torn off therefrom (as illustrated in Figure 7, where element 138 is being lifted away). 
Regarding Claim 29, the above-modified reference teaches a seedling container according to claim 17 and Timmis further discloses wherein the respective top portion of the respective compartments form a common rim-like top portion (122); and 
after the common frangible strip is torn off therefrom (the connector between elements 122 & 138), the compartments continue to be held together by the common rim-like top portion so that the respective top portions stay together as a group and preserve their relative positional relationships with respect to each other (note that once the connector between elements 122 & 138 is removed, the top portions 122 remain in place, and the cells also remain in place).

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over
    PNG
    media_image1.png
    476
    339
    media_image1.png
    Greyscale
 Krane as modified by Bullock.
Regarding Claim 20, Krane discloses a seedling container (wherein the container of Krane as illustrated in Figure 1 is capable of receiving one or more seeds and growing medium; it is noted that not only does “a seedling container” not innately provide a specific structure, but also the intended usage of the container has not been afforded the effect of a structural limitation as the body of the claim fails to set forth structure that refers back to or draws life and breath from the preamble.  See In re Casey, 152 USPQ 235 (CCPA 1967); Kropa v. Robie, 88 USPQ 478 (CCPA 1851)) comprising:
a compartment (the interior of Krane) having 
exactly one top portion (in the normal use of the device, when the container is down to the last two sections with one strip 20 between them), the top portion having an open top face (wherein the device and thus the top portion of Krane, in its normal use, has an open top at the upper end of the continuous sidewall; this concept is best illustrated in Fig. 4, for example);
exactly one bottom portion (element 2 in reproduced Fig. 1: the upper boundary of the “bottom portion” being formed by the lower element 22, the lower boundary of the “bottom portion” being formed by the bottom of the device 10); and 

wherein the compartment defines an axial direction more or less in a direction in which a stem tends to grow as it emerges more or less centrally from the open top face of the top portion (the longitudinal central axis of the device of Krane); 
wherein the frangible strip is separated from the top portion by an upper circumferential score line (element 20 is separated from the aforementioned top portion by the upper element 22, described as “Each rip-strip, as 20, is separated or demarcated from the balance of the container wall by perforations 22,” in Col. 1, lines 58-60) and is separated from the bottom portion by a lower circumferential score line (wherein element 20 is separated from the aforementioned bottom portion by the lower element 22, described as “Each rip-strip, as 20, is separated or demarcated from the balance of the container wall by perforations 22,” in Col. 1, lines 58-60); 
wherein the upper circumferential score line is arranged about the periphery of the compartment so as to form a first at least partially closed loop having a locus which is more or less circumferential with respect to the compartment axial direction (wherein, given that there are an infinite number of directions defined by axes which lie in the device of Krane, each of elements 22 are illustrated as horizontal to the device 10, which meets the claimed limitation, forming a circumference of the device 10, with a locus within the device 10); 
wherein the lower circumferential score line is arranged about the periphery of the compartment so as to form a second at least partially closed loop having a locus which is more or less circumferential with respect to the compartment axial direction, the upper circumferential score line being generally parallel to the lower circumferential score line (wherein, given that there are an infinite number of directions defined by axes which lie in the device of Krane, each 
Krane is silent to wherein a cutout region intervenes between the lower circumferential score line and the upper circumferential score line.
Bullock, like prior art above, teaches a container (11, title) with a tear strip (63) wherein a cutout region (106) intervenes between a lower circumferential line (bottom of element 63d) and an upper circumferential score line (104d, as illustrated in Figure 7).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the score lines of Krane with the notch as taught by Bullock, in order to provide an easily started tamper evident seal for shipment.

In an alternative interpretation of claim 1, Claims 1 & 23-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Timmis et al. (US 5,119,588), hereinafter referred to as “Timmis,” as modified by Krane and Hawkinson.
In an alternative interpretation of Claim 1, Timmis discloses a seedling container (the tray 66 of Timmis is used in a similar manner to the instant invention, to support the growth of plants, as discussed in the title and disclosure) comprising:
a compartment (each cell 68, Figs. 5 & 7) having 
exactly one top portion (122, 138), the top portion having an open top face (as illustrated in Figure 5, there is an open top face); 
exactly one bottom portion (120); and 

wherein the compartment defines an axial direction more or less in a direction in which a stem tends to grow as it emerges more or less centrally from the open top face of the top portion (wherein there are an infinite number of directions within the device of Krane that a hypothetical seedling may grow --for example, a vine type of plant would climb along the edges of a device, while a phototropic plant would grow toward a light source, wherever that may be located-- and there are multiple central axis in the device of Timmis in the same way as the instant invention, along which seedlings may grow; it is noted that this limitation does not appear to provide structure to the claimed invention). 
Timmis is silent to exactly one frangible strip separated from the top portion by an upper circumferential score line and separated from the bottom portion by a lower circumferential score line; 
wherein the upper circumferential score line is arranged about the periphery of the compartment so as to form a first at least partially closed loop having a locus which is more or less circumferential with respect to the compartment axial direction; 
wherein the lower circumferential score line is arranged about the periphery of the compartment so as to form a second at least partially closed loop having a locus which is more or less circumferential with respect to the compartment axial direction, the first loop being generally parallel to the second loop; and 
wherein a transverse score line interconnects the lower circumferential score line and the upper circumferential score line.

a top portion (element 1 of the annotated figure above, below element 18 in the reproduced Figure 1; it is noted that in the intended use of the device to Krane, the “exactly one top portion” is the second to last portion remaining after the top two portions illustrated in Fig. 1 have already been removed. Thus, the upper boundary of the top portion is the open face formed by ripping off 18, and the lower boundary is the top of 20); 
a bottom portion (element 2 in the reproduced Figure 1: the upper boundary of the “bottom portion” being formed by the lower element 22, the lower boundary of the “bottom portion” being formed by the bottom of the device 10); and 
exactly one frangible strip (20) between the top portion and the bottom portion (wherein element 22 is provided between the aforementioned top and bottom portions);  
wherein the compartment defines an axial direction more or less in a direction in which a stem tends to grow as it emerges more or less centrally from the open top face of the top portion (wherein there are an infinite number of directions within the device of Krane that a hypothetical seedling may grow --for example, a vine type of plant would climb along the edges of a device, while a phototropic plant would grow toward a light source, wherever that may be located-- and there is a central axis of the device of Krane in the same way as the instant invention, along which seedlings may grow; it is noted that this limitation does not appear to provide structure to the claimed invention); 
wherein the frangible strip is separated from the top portion by an upper circumferential score line (wherein element 20 is separated from the aforementioned top portion by the upper element 22, described as “Each rip-strip, as 20, is separated or demarcated from the balance of the container wall by perforations 22,” in Column 1, lines 58-60) and is separated from the 
wherein the upper circumferential score line is arranged about the periphery of the compartment so as to form a first at least partially closed loop having a locus which is more or less circumferential with respect to the compartment axial direction (wherein, given that there are an infinite number of directions defined by axes which lie in the device of Krane, each of elements 22 are illustrated as horizontal to the device 10, which meets the claimed limitation, forming a circumference of the device 10, with a locus within the device 10); 
wherein the lower circumferential score line is arranged about the periphery of the compartment so as to form a second at least partially closed loop having a locus which is more or less circumferential with respect to the compartment axial direction, the upper circumferential score line being generally parallel to the lower circumferential score line (wherein, given that there are an infinite number of directions defined by axes which lie in the device of Krane, each of elements 22 are illustrated as horizontal to the device 10, which meets the claimed limitation, forming a circumference of the device 10, with a locus within the device 10; the elements 22 illustrated as parallel). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Timmis with the separation means as taught by Krane, in order to not only seal the contents of the container, but also provide easy separation.
However, Krane does disclose “a vertical break also to determine the beginning and end of each rip-strip,” Column 1, lines 60-64. 

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the vertical break as taught by Krane with the transverse score line as taught by Hawkinson, in order to provide a device which is not only easily handled during shipment, but also easily disassembled for use by the consumer.
In the alternative, Hawkinson shows that tear strips and perforations are equivalent structures known in the art [0008]. Therefore, because these two removal techniques were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute perforations as taught by Hawkinson for the vertical break as taught by Krane.
For Claim 23, the above-modified reference teaches a seedling container according to claim 1 and Timmis further discloses wherein the compartment contains growing medium (the plug is made from any component or combination of components found in Col. 7, lines 27-36).
For Claim 24, the above-modified reference teaches a seedling container according to claim 23 and Timmis further discloses wherein the growing medium is soil (“soil: a mixture of organic remains, clay, and rock particles,” Oxford Dictionaries which constitutes a combination of the components listed in Col. 7, lines 27-36). 
.

Allowable Subject Matter
 Claims 11, 18, & 26-28 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
the prior art of record does not disclose or teach a container with exactly one top portion, exactly one bottom portion, exactly one frangible strip being disposed between the top and bottom portions, the container having a longitudinal axis and two score lines running parallel to one another about the periphery of the container, and a transverse score line connecting the two score lines, further with the tapering and claimed dimensions of claim 11.
the prior art of record does not disclose or teach a container with a plurality of compartments, each compartment with exactly one top portion, exactly one bottom portion, exactly one frangible strip being disposed between the top and bottom portions, each compartment having a longitudinal axis and two score lines running parallel to one another about the periphery of the compartment, and a transverse score line connecting the two score lines, further:
with at least two neighboring compartments sharing a common frangible strip permitting separation of the two compartments when the strip is torn off, per claim 19;

further comprising passage of a rib region frangible strip twice through the rib-like region by partitioning of the rib-like region into two lanes, per claim 27; and
removal of bottom portions of the at least two compartments and mutual separation of the at least two compartments when the contiguous frangible strips are torn off therefrom, per claim 28.
As indicated by the instant invention, claims 26-28 are directed to an additional frangible tear off strip, routed about a rim forming the open top faces of each of a plurality of compartments. Such paths are illustrated in Figs. 7 & 8, but more contemplated arrangements are discussed in the specification on pages 15-20. These are critical for the selective removal of each cell, a portion of each cell, or a multitude of cells, without damaging very delicate plant structures. 
Banhagel (US 20080028678 & US 6481593) discloses a plant container with a rip off strip similar to that of the instant invention (Figs. 12-13); however, the container to Banhagel functions as intended to “easily remove the plant root system therefrom without damage,” [0036]. For this reason, it would have been unobvious to lengthen the longitudinal portion of strip (either 32’ or 32’’) to create an at least partially closed loop about the periphery of the device.
Bautner (US 6405481), Kay (US 6195938), & Minton (US 5157869), each discloses a plant container with a removable fastener which extends vertically along the sidewall of the 
Soja et al. (US 4113100) and Wootton (US 2009539) each discloses a container with one horizontal rip off strip between a lower and upper section; however, the disclosure to Soja is silent to particular measurements or an additional rip off strip.
Coplen (US 2968124) discloses a plant container with a removable strap around the outside of the device (40, 41, Fig. 4). It would not have been obvious to integrate these straps with the sidewall, and then provide perforations for removal.
This statement is not intended to necessarily state all the reasons for allowance of all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP § 1302.14).

Response to Arguments
 No arguments are found in Applicant’s request for continued examination.

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Morgan T. Barlow whose telephone number is (571)272-8141.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.T.B./Examiner, Art Unit 3642                                                                                                                                                                                                        


/PETER M POON/Supervisory Patent Examiner, Art Unit 3643